 


109 HR 2044 IH: Air Cargo Security Act
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2044 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mr. Markey (for himself and Mr. Shays) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To improve air cargo security. 
 
 
1.Short titleThis Act may be cited as the Air Cargo Security Act. 
2.Inspection of cargo carried aboard aircraftSection 44901 of title 49, United States Code, is amended— 
(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and 
(2)by inserting after subsection (f) the following: 
 
(g)Air cargo on aircraft 
(1)In generalThe Secretary of Homeland Security shall establish systems to inspect cargo to ensure the security of all such cargo transported in aircraft operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation. Such systems shall use equipment, technology, and personnel to inspect cargo that, at a minimum, meet the same standards established to inspect passenger baggage. 
(2)Implementation planThe Secretary shall develop an implementation plan to carry out paragraph (1). 
(3)Research and development of new technologiesThe Secretary shall monitor and evaluate the research and development of effective cargo screening technologies.. 
3.Air cargo shipping 
(a)In generalSubchapter I of chapter 449 of title 49, United States Code, is amended by adding at the end the following: 
 
44922.Regular inspections of air cargo shipping facilities 
(a)Regular inspectionsNot later than 30 days after the date of enactment of the Air Cargo Security Act, the Secretary of Homeland Security shall— 
(1)establish a system for the regular inspection of shipping facilities for shipments of cargo transported in air transportation or intrastate air transportation to ensure that appropriate security controls, systems, and protocols are observed; and 
(2)enter into arrangements with the civil aviation authorities, or other appropriate officials, of foreign countries to ensure that inspections are conducted on a regular basis at shipping facilities for cargo transported in air transportation to the United States. 
(b)ReportsNot later than 210 days after the date of enactment of the Air Cargo Security Act and each year thereafter, the Secretary shall transmit to Congress a report that states— 
(1)the number of shipping facilities that have been inspected; 
(2)the number of facilities that are not in compliance with appropriate security controls, systems, and protocols; 
(3)specific consequences imposed for a facility not in compliance as determined by the Secretary; and 
(4)the number of arrangements entered into with civilian authorities, other appropriate officials, of foreign countries to ensure regular inspections are conducted for cargo transported in air transportation to the United States.. 
(b)Additional inspectorsThe Secretary may increase the number of inspectors as necessary to implement the requirements of title 49, United States Code, as amended by this Act. 
(c)Conforming amendmentThe chapter analysis for chapter 449 of title 49, United States Code, is amended by adding at the end the following: 
 
 
44922. Regular inspections of air cargo shipping facilities. 
4.Training program for cargo handlersThe Secretary of Homeland Security shall establish a training and evaluation program for any persons that handle air cargo to ensure that the cargo is properly handled and safeguarded from security breaches. 
5.Effective dateExcept as otherwise provided, this Act and the amendments made in this Act shall take effect 180 days after the date of enactment of this Act. 
 
